DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 10/7/2021 and entered 11/2/2021 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 47-51, 57, 58, 60, 61, 65, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iannotti et al. 2013/0150972 (hereafter referred to as Iannotti).
Regarding claim 47, Iannotti discloses a shoulder bone anchor, capable of being used in the humerus (par.3), comprising a first end 207, a second end 218, an interior surface (considered the surface of hole 206) extending between the first end and the second end (fig.12), the interior surface defining a recess 206 that extends through an entirety of the anchor between the first end and the 
Regarding claims 48 and 49, the underside of the portion extending outward from 202 is considered a transverse surface which is capable of engaging a humeral bone layer exposed by preparation to resist subsidence. Since this surface extends outwardly from 202 it is considered a collar (fig.12). 
Regarding claim 50, portions 216 are capable of resisting rotation when implanted therefore they are considered an anti-rotation feature. Holes 214 may also be considered anti-rotation features since they receive fasteners which further secure the anchor and therefore resist rotation of the anchor.
Regarding claim 51, see par.180 for a tapered surface.
Regarding claim 57, see groove 222 in fig.12 and par.80 for ring 222 being a cut out ring.
Regarding claims 58, 60, and 61, see struts 216 in fig.12 which extend along the anchor at least at the top/first portion.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-51, 55-58, 60, 61, 65, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek et al. 2016/0324648 (hereafter referred to as Hodorek ‘648) in view of Iannotti. 
Regarding claim 47, Hodorek ‘648 discloses a humeral anchor 500 (figs. 11-16C) comprising a first end (either the top end or bottom end), a second end (the opposite of the first end), an interior surface (surface of recesses 504, 538, and 608) extending between the first end and the second end, the interior surface defining a recess 504, 538, and 608, that extends through an entirety of the humeral anchor between the first end and the second end (fig.16C shows guide wire 650 extending through the entire anchor which means the recess must extend through the entire anchor), wherein the recess 504 is capable of securing a coupling of a shoulder articular body directly to the interior surface (par.13; the shoulder articular body is not positively claimed). Hodorek ‘648 discloses the invention substantially as claimed but does not disclose that a slot extends along the interior surface between the first end and the second end and is configured to engage a corresponding ridge of a coupling of a shoulder articular body, wherein the slot has a length that extends between the first end and the second end and a width that extends circumferentially along the interior surface, the length being longer than the width.
Iannotti teaches a modular shoulder prosthesis, in the same field of endeavor, wherein an anchor 200 comprises a slot 209 extending along an interior surface between a first end and a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a slot or slots having a length longer than a width as taught by Iannotti to the interior surface of the recess 504 of the anchor of Hodorek ‘648 in order to prevent rotation between the articulating component and the anchor.
Regarding claims 48-49, see transverse surface/collar 540 in figs. 11-16C of Hodorek ‘648. See at least fig.1B of Hodorek ‘648 which shows the collar is capable of engaging a humeral bone layer. 
Regarding claim 50, the embodiment of Hodorek ‘648 figs. 11-16C do not specifically show that the transverse surface comprises anti-rotation features disposed between the first and second ends. However, fig.33 of Hodorek ‘648 shows features 1664 on the collar 1160, including the transverse surface, for the purpose of providing engagement features for a tool for inserting and removing the anchor. These slots 1664 are considered anti-rotation features since they allow a tool to engage the anchor firmly and without rotation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the slots of the embodiment of fig.33 to the collar of the anchor embodiment of figs. 11-16C in order to allow a tool to engage the anchor during insertion and/or removal.
Regarding claim 51, see par.146 of Hodorek ‘648 for a Morse taper connection.
Regarding claims 55 and 56, see fig.13A of Hodorek ‘648 which shows a tapered portion on 540 and an additional tapered portion closer to the bottom end of the anchor. These tapers are discontinuous from each other, being separated by a less tapered/vertical portion below the collar. It is 

    PNG
    media_image1.png
    543
    534
    media_image1.png
    Greyscale

Regarding claim 57, see groove 222 in fig.12 of Iannotti and par.80 of Iannotti for ring 222 being a cut out ring. Neither of the locking ring and articular body assembly are positively claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a groove as taught by Iannotti to the interior surface of Hodorek ‘648 in order to further secure the components together in the axial direction (Iannotti par.80).
Regarding claims 58, 60, and 61, see struts 528A-C in figs.12 and 13A of Hodorek ‘648 which are located on a first portion.
.
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Hodorek ‘648 in view of Iannotti as applied to claim 47 above, and further in view of Lackey et al. 5,489,309 (hereafter referred to as Lackey). Hodorek ‘648 in view of Iannotti discloses the invention substantially as claimed and as discussed above. Hodorek ‘648 further discloses that a kit can be provided that includes a variety of sizes of stemless implants wherein the anchor can come in different sizes to occupy an appropriate volume of the metaphysis of the specific humerus that is being treated by the surgeon (par.152). This would include a kit having at least first and second anchors having different sized exterior surfaces. However, Hodorek ‘648 in view of Iannotti does not specifically state that first and second anchors of a kit have identical interior surfaces and does not specifically state that first and second collars of first and second anchors have the same outer perimeter dimensions.
Lackey teaches a humeral prosthesis, in the same field of endeavor, wherein platform 32 (considered a collar), and male and female connecting means, 34 and 22, are the same size and configuration for different sizes of body and head components for the purpose of allowing components of different sizes to be connected together (figs. 3 and 4; col.5, ll.2-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second humeral anchors having differently sized exterior surfaces of Hodorek ‘648 in view of Iannotti with identical interior surfaces, including the slots as taught by Iannotti, and the same outer perimeters of their collars as taught by Lackey in order to allow components of different sizes to be connected together as needed for a particular patient’s anatomy. Maintaining the collar and interior surface sizes despite differences in exterior surface sizes allows for interchangeability of the components to customize the anchor for each patient. 
Claims 47-49, 51, 53, 54, 57-62, 65, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmaier 2015/0134066 (hereafter referred to as Bachmaier) in view of Hodorek et al. 2014/0236304 (hereafter referred to as Hodorek ‘304).
Regarding claim 47, Bachmaier discloses a humeral anchor, considered the combination of 100 and 200 (figs. 14-15), comprising a first end (either of the top or bottom end), a second end (the other of the top or bottom end), an interior surface extending between the first end and the second end, the interior surface defining a recess that extends through an entirety of the humeral anchor between the first end and the second end (see that the recess extends completely through the anchor in figs. 1 and 14-15), wherein the recess is configured to secure the coupling of the shoulder articular body directly to the interior surface (fig.17). Bachmaier discloses the invention substantially as claimed, however, Bachmaier does not disclose a slot extending along the interior surface between the first end and the second end and configured to engage a corresponding ridge of a coupling of a shoulder articular body, wherein the slot has a length that extends between the first end and the second end and a width that extends circumferentially along the interior surface, the length being longer than the width.
Hodorek ‘304 teaches a humeral anchor, in the same field of endeavor, wherein a slot (considered one of the slots between teeth 240’ in figs. 76 and 77) extends along an interior surface and is configured to engage a corresponding ridge 360’ of a coupling 36’ of a shoulder articular body 30’’, wherein the slot has a length that extends between the first end and the second end and a width that extends circumferentially along the interior surface, the length being longer than the width (figs. 74-77 show the slots are longer than they are wide) for the purpose of locking the components together at an optimal orientation (par.152).
It would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to add slots as taught by Hodorek ‘304 to the interior surface of the anchor of 
Regarding claims 48 and 49, see portions 110 and 111 in figs. 12-14 of Bachmaier which are considered collars capable of engaging a humeral bone layer to resist subsidence.
Regarding claim 51, see fig.17 of Bachmaier which shows engaged tapered surfaces of 200 and 300.
Regarding claim 53, see holes 132 in fig.10 and par.62 of Bachmaier.
Regarding claim 54, see at least two of the bottom tapered surfaces in the region of 203 in figs. 14-15 of Bachmaier.   
Regarding claim 57, at least the slot/groove at 160 in fig. 14 of Bachmaier is capable of receiving a locking ring of an articular body assembly. Neither the locking ring nor articular body assembly are positively claimed.
	Regarding claim 58, see struts 122 in figs. 10-11 of Bachmaier. 
	Regarding claim 59, porous surface 105 comprising pores 132 is located between portions 104 and 106 which each comprise struts 122 as shown in fig.10 of Bachmaier.
Regarding claims 60-62, struts 122 are located on both upper and lower portions of the exterior surface of the anchor since the top row of struts 122 are located in an upper portion and the bottom row of struts are located in a lower portion as shown in fig.10 of Bachmaier. The upper portion can be considered a first portion while the lower portion can be considered a second portion and vice versa.
Regarding claims 65 and 66, struts/fins 122 of Bachmaier are capable of reducing rotation of the humeral anchor.
Allowable Subject Matter
Claim 63 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shultz et al. 2006/0020344 discloses interchangeable parts for use in both the glenoid and humerus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774